 

   

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION
TOBY KRISTOPHER PAYNE, )
Prison ID # 1720023, )
Plaintiff, §
v. § No. 1:18-CV-0175-BL
FNU ALMANZA, et al., §
Defendants. §

MEMORANDUM OPINION AND ORDER

Pursuant to 42 U. S. C. § 1983, Plaintiff sues four named and other unknown prison officials
or employees of the French M. Robertson Unit of the TeXas Department of Criminal Justice for
holding or placing him in Close Direct Observation (“CDO”) under deplorable conditions in viola-
tion of the Americans With Disability Act (“ADA”); the Rehabilitation Act (“RA”); and the Eighth
Amendment of the United States Constitution. See Compl. (doc. 2) at 5-6. The Court has granted
Plaintiff permission to proceed With this case in forma pauperis See PLRA Filing Fee Order (doc.
5). On November l, 2018, the District Judge referred the case to the undersigned See Order (doc.
6). Plaintiff thereafter consented to have a United States Magistrate Judge conduct any and all fur-
ther proceedings in this case, including entry of a final judgment, in accordance with 28 U.S.C. §
636(0). See Consent to Proceed Before a United States Magistrate Judge (doc. lO).

On April 8, 2019, the Court sent Plaintiff a Magistrate Judge’s Questionnaire (“MJQ”) to

flesh out the factual and legal bases for his claims. See MJQ (doc. 16). Plaintiff timely responded

 

to the MJQ. See Answers to MJQ (doc. l7).1 After considering Plaintiff s complaint, his answers
to the MJQ, other relevant filings, and the applicable law, the Court issues this Memorandum
Opinion and Order finding that Plaintiff has stated no claim that survives summary dismissal and
thus dismisses this action in its entirety.
I. BACKGROUND2

Shortly after 6:00 p.m. on July 14, 2018, Plaintiff was placed in CDO after he informed an
officer that he was suicidal and would ingest forty-plus pills that he “had saved up” if the officer did
not handcuff him. Answers l and 2(a). He alleges that, after confiscation of his medication, he was
escorted to CDO where he complied with an order to strip naked and was placed into Cell # 12 in
Building l2, F Wing. Compl. at 7-l l. The moment he entered the cell he recognized the deplorable
conditions, including dried urine and feces and cold air blowing through an air vent into the cell.
Id. at 8-9. With respect to the deplorable conditions of Cell # 12, he alleges specifically:

Upon entering the cell, l immediately noticed the foul smell of urine and feces. l also

noticed that the cell floor was covered with fine particles of debris of unknown

origin. The sink/toilet looked filthy all over. The toilet rim looked and smelled like

dried urine. The sink had two spots the size of lima beans of dried feces. The inside

of the cell door, which was two tall narrow windows comprised of diamond shaped

steel that allows air to pass thru, had been retrofitted with plexiglass on the outside

to cover the windows This is to prevent anything being thrown on an officer.

Various areas of the window had caked up food and dried feces caught between the

diamond shaped steel and the plexiglass on the inside of the door.

Id. at 8 (some grammatical errors corrected).

 

‘The answers to the MJQ constitute an amendment to the complaint. See Macias v. Raul A. (Unknown), Badge
No. 153, 23 F.3d 94, 97 (5th Cir. 1994). For ease of reference, the Court will cite to the answers as Answer l, Answer
2, etc.

2The factual background is taken from Plaintiff s complaint and answers to the MJQ. When screening for failure
to state a claim, the Court views Plaintiffs factual allegations in accordance with Bell Atlantl`c Corporation v. Twombly,
550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). See Samford v. Dretke, 562 F.3d 674, 678 (5th Cir.
2009)

Because the facility lacked sufficient blankets for all inmates housed in CDO, Plaintiff went
without a suicide blanket from July 14, 2018, through just after 6:00 p.m. on July 17, 2018, although
he asked about getting a blanket and felt like he was freezing Id. at 9. When Plaintiff asked Major
Almanza about a blanket, the Maj or simply indicated that there were too many inmates needing to
be housed in CDO. Id.

While housed in CDO, Plaintiff had to choose between sleeping on a bunk that had residue
from mace or a filthy floor. Ia'. at 10. In addition, during his confinement there, a neighboring
inmate caused his cell to flood, which also caused water to come into Cell # 12 “eventually rising
to about 1/4 inches deep” and requiring Plaintiff to walk in it. Id. at 10. When prison officials
turned off the water in the neighboring cell, they also turned off Plaintiff’ s water thus causing him
to be “served at least one meal” without water. Id. An officer - identified as Verimantes ~ told
Plaintiff to use his spit when he asked for water during that meal. Id.; Answers 3 and 11. He had
lunch without water and has “trouble remembering if [he] also ate the dinner meal without water.”
Answer 2(d). However, the water was only off for about two or three hours. Answer 2(c). Un-
identified officers were allegedly deliberately indifferent to the water because they used mops and
buckets to clean up the water outside the cell but refused to remove Plaintiff to clean his cell.
Answer 3.

Plaintiff also complains about bright lights being on twenty-four hours a day and that he was
not allowed to shower or brush his teeth while housed in CDO. Compl. at 1 1. Unidentified “picket
officers” were deliberately indifferent to the lighting because they were responsible for the lights
staying on. Answer 3.

At some point while Plaintiff was in the CDO, he “was moved to cell # 8 a few cells down,”

 

which “was also in a similar deplorable condition to cell # 12 right down to the mace residue on the
bunk.” Compl. at 11. Although Plaintiff does not recall specifically how long he was housed in
CDO, see Answer 2(b), a prison grievance attached to his complaint shows that he was transferred
to the l\/Iontford Unit on July 19, 2018, see Step 1 Offender Grievance Form. ln addition, Plaintiff
has provided supplemental exhibits showing that he was transferred the evening of July 19, 2018,
and returned to the Robertson Unit on July 30, 2018. See Doc. 19.

The only physical injury sustained by Plaintiff from any of the alleged conditions of con-
finement was temporary, “buming sensations” from the mace residue when he rubbed his eyes soon
after being placed in CDO. See Answers 5-9. However, Plaintiff stresses that he seeks punitive and
nominal damages. See Answers 6-9. He also recently moved to amend his complaint to clarify that
he only seeks nominal damages to be set by a jury and punitive damages of $2,000 per day for each
day he was housed in the CDO. See Pl.’s Mot. Leave Amend Compl. (doc. 18). The Court has
granted that motion contemporaneously with this Memorandum 0pinion and Order.

Plaintiff commenced this civil action in October 2018. See Compl. He attached his Step l
and 2 grievance forms to this complaint. He submitted the Step 1 grievance on August 1, 2018, and
the allegations of this case essentially reiterate the allegations set forth in that grievance. See Step
l Offender Grievance Form. Within that grievance, Plaintiff also explained that he sought to
informally resolve his grievance by talking to Maj or Almanza and unspecified CDO officers between
July 14 and 19, 2018. See id. He stated that, in response to his informal attempts to resolve the
issues, the CDO officers “were indifferent” and Major Almanza simply stated: “There’s too many
of y’all.” Id. Plaintiff also stated that his “grievable time period began on [July 19, 2018,]” which

is the day he was transferred to the Montford Unit. Id,

On August 23, 2018, Assistant Warden Cano informed Plaintiff that his grievance had been
investigated and reviewed. See id. He further stated:

No evidence of staff misconduct was found to substantiate your allegations. An

investigation has been completed by unit administration lnvestigation indicates the

CDO cells are cleaned after each offender is moved out, lights are left on to ensure

offenders are not harming themselves, there is airflow in this housing, and blankets
are only provided when doctor’s orders are received. No further action Warranted.

See id.

That same date, Plaintiff submitted his Step 2 grievance, wherein he stated that he was dis-
satisfied with the Step 1 response, because the response “is an outright lie and cover-up” and he
stated that, after a response to his Step 2, he would file a federal law suit and identified five federal
lawsuits to “verify his resolve.” See Step 2 Offender Grievance Form. On September 27, 2018, he
was notified in response to the Step 2 grievance: “Your grievance has been investigated This issue
was appropriately addressed at the Step 1 level. No evidence was found to Support your allegations
of the cell being dirty. Proper procedures were followed. No further action required.” See id.

ln his complaint, Plaintiff lists the following defendants: (1) Major Almanza, (2) Unknown
CDO Correctional Officers, (3) Unknown Supervising Shift Sergeants, (4) Unknown Supervising
Shift Lieutenants, (5) Unknown Supervising Shift Captains, (6) Assistant Warden Cano, (7) Assist-
ant Warden Monte A. Griffin, and (8) Senior Warden Steven A. Sperry. Compl. at 5-6. Plaintiff
asserts claims under the ADA, RA, and the Eighth Amendment under the same set of facts. See
Compl. at 3; Answers 2 and 3. Based on his recent amendment, he only seeks nominal and punitive
damages in this action. See Pl.’s Mot. Leave Amend Compl.

According to Plaintiff, Major Almanza had direct knowledge of all factual allegations set

forth by Plaintiff and had a conversation with Plaintiff Answer 10. The only Correctional Officer

 

that Plaintiff can identify is Verimantcs. Answer 11. Other than Verimantes, Plaintiff alleges no
acts or omissions of any unidentified Correctional Officer, Shift Sergeant, Supervising Shift Lieu-
tenant, or Supervising Shift Captain. See Answers 11-14. He sues Assistant Warden Cano because
he “is assigned overall responsibility of the safety and security of 12 Bldg.” and he “signed the Step
l grievance attached to the complaint.” Answer 15. He sues Assistant Warden Monte A. Griffin
and Warden Steven A. Sperry based on an assumption that all three wardens communicate with each
other and they thus had knowledge of the conditions in CDO cells. Answers 16-17. When asked
about identifying a specific policy or custom to support his suit against defendants in their official
capacities, Plaintiff merely states that he “would only be able to provide additional facts via sworn
affidavit or testimony by offenders and/or staff.” Answer 18.

Given these facts and background information, the Court now conducts the preliminary
screening of this action as contemplated by 28 U.S.C. §§ 1915(e)(2) and 1915A.

II. SCREENING

Plaintiff proceeds with this case in forma pauperis. Therefore, this action is subject to sua
sponte dismissal under 28 U.S.C. § 1915(e)(2)(B). ln addition because he is a prisoner seeking
redress from governmental entity or an officer or employee of such an entity, his complaint is subject
to preliminary screening pursuant to 28 U.S.C. § 1915A regardless of whether he proceeds in forma
pauperis See Martin v. Scoii, 156 F.3d 578, 579-80 (5th Cir. 1998) (per curiam). Both statutes pro-
vide for sua sponte dismissal of the complaint, or any portion thereof, if the Court finds it is frivo-
lous or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
relief against a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b).

 

The Court may find a claim frivolous when it “lacks an arguable basis either in law or in
fact.” Nez`tzke v. Williarns, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law,
furthermore, when it is “based on an indisputably meritless legal theory.” Id. at 327. A claim lacks
an arguable basis in fact, when it describes “fantastic or delusional scenarios.” Id. at 327-28. A
complaint fails to state a claim upon which relief may be granted, on the other hand, when it fails
to plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007).

A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the miscon-

duct alleged. The plausibility standard is not akin to a “probability requirement,” but

it asks for more than a sheer possibility that a defendant has acted unlawfully. Where

a complaint pleads facts that are “merely consistent with” a defendant’s liability, it

“stops short of the line between possibility and plausibility of ‘ entitlement to relief. ”’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).

“[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof
of [the alleged] facts is improbable, and ‘that a recovery is very remote and unlikely.”’ Twombly,
550 U.S. at 556 (citation omitted). A plaintiff, however, must provide “more than labels and con-
clusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555;
accord Iqbal, 556 U.S. at 678 (emphasizing that “the tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal conclusions”). Alleged facts must “raise
a right to relief above the speculative level.” Twombly, 550 U.S. at 555 . The alleged facts must
“nudge” an asserted claim “across the line from conceivable to plausible” to avoid summary dis-
missal. ]d. at 570.

In this case, Plaintiff sues various defendants for alleged violations of the ADA, RA, and the

Eighth Amendment

A. Eighth Amendment Claim

Plaintiff sues each defendant for alleged deplorable conditions endured while housed in the
CDO. By his own admission, his CDO placement commenced at 6:00 p.m. on July 14, 2018, and
ended with his transfer to a different prison facility the evening of July 19, 2018. He went without
a blanket for three days. He went without water for two or three hours. During this approximate
five-day period, he was moved from his initial cell assignment to another cell within the CDO area.

“The Constitution does not mandate comfortable prisons, but neither does it permit inhumane
ones, and it is now settled that the treatment a prisoner receives in prison and the conditions under
which he is confined are subject to scrutiny under the Eighth Amendment.” Farmer v, Brennan, 51 1
U.S. 825, 832 (1994) (citations and internal quotation marks omitted). As the Supreme Court has
explained, “when the State by the affirmative exercise of its power so restrains an individual’ s liberty
that it renders him unable to care for himself, and at the same time fails to provide for his basic needs
- e.g., food, clothing, shelter, medical care, and reasonable safety - it transgresses the substantive
limits on state action set by the Eighth Amendment.” DeShaney v. Winnebago Cnly. Dept. of Soc.
Servs., 489 U.S. 189, 200 (1989); accord Farmer, 511 U.S. at 832. Depending on the facts ofa
given case, “housing in filthy, unsanitary cells . . . might violate the Eighth Amendment.” Harper
v. Showers, 174 F.3d 716, 720 (5th Cir. 1999). Additionally, “sleep undoubtedly counts as one of
life’s basic needs” and “[c]onditions designed to prevent sleep . . . might violate the Eighth
Amendment.” Ia’,

Because the Eighth Amendment “embodies broad and idealistic concepts of dignity, civilized
standards, humanity, and decency, against which [the courts] must evaluate penal measures,” the

Supreme Court has “held repugnant to the Eighth Amendment punishments which are incompatible

 

with the evolving standards of decency that mark the progress of a maturing society or which involve
the unnecessary and wanton infliction of pain.” Esielle v. Gamble, 429 U.S. 97, 102-03 (1976)
(citations and internal quotation marks and punctuation omitted). The well-established deliberate
indifference standard set out in Estelle provides the proper analytical framework for claims alleging
“inhumane conditions of confinement” by convicted inmates. Wilson v. Seiier, 501 U.S. 294, 303
(1991).

Prison officials violate “the Eighth Amendment only when two requirements are met.”
Farmer, 511 U.S. at 834. The courts consider (1) whether the alleged deprivation is “objectively,
‘sufficiently serious”’ such that the act or omission results “in the denial of ‘the minimal civilized
measure of life’ s necessities”’ and (2) whether the official had a “sufficiently culpable state of mind”
in acting or failing to act. Id. In other words, there must be an “obj ective exposure to a substantial
risk of serious harm” and “prison officials acted or failed to act with deliberate indifference to that
risk.” Gobert v. Cala’well, 463 F.3d 339, 345-46 (5th Cir. 2006). Both of these inquiries are fact
intensive. Garreil‘ v. Thaler, 560 F. App'x 375, 380 n.3 (5th Cir. 2014) (per curiam). And the courts
“have the usual authority” to determine which inquiry to address first and, if there is a failure on that
element, there is no need to address the second element. Helling v. McKinney, 509 U.S. 25, 35
(1993). Courts “need not reach the subjective component” of an alleged Eighth Amendment
violation when asserted claims do “not objectively demonstrate a sufficiently extreme deprivation.”
Davis v. Scott, 157 F.3d 1003, 1006 (5th Cir. 1998).

l. Objective Component

“The objective component of an Eighth Amendment claim is . . . contextual and responsive

to ‘contemporary standards of decency.”’ Hudson v. McMillian, 503 U.S. 1, 8 (1992) (quoting

Estelle, 429 U.S. at 103).
lt also requires a court to assess whether society considers the risk that the prisoner
complains of to be so grave that it violates contemporary standards of decency to

expose anyone unwillingly to such a risk. ln other words, the prisoner must show
that the risk of which he complains is not one that today’ s society chooses to tolerate.

Helling, 509 U.S. at 36.

F or conditions-of-confinement claims, the Eighth Amendment requires “extreme depriva-
tions,” because “routine discomfort is ‘part of the penalty that criminal offenders pay for their of-
fenses against society.”’ Hudson, 503 U.S. at 9 (quoting Rhodes v. Chaprnan, 452 U.S. 337, 347
(1981)). The alleged conditions must expose the inmate to “an unreasonable risk of serious damage
to his future health.” Helling, 509 U.S. at 35. The Fifth Circuit “has worded the test” for an alleged
Eighth Amendment violation “as requiring extreme deprivation of any ‘minimal civilized measure
of life’s necessities.”’ Gaies v. Cook, 376 F.3d 323, 332 (5th Cir. 2004) (quoting Davis v. Scott, 157
F.3d 1003, 1006 (5th Cir. 1998)).

Conditions of confinement, “alone or in combination, may deprive inmates of the minimal
civilized measure of life’s necessities,” and may thus qualify as “cruel and unusual under the con-
temporary standard of decency” applied in Eighth Amendment cases. Rhodes, 452 U.S. at 347. On
the flip side, however, “conditions that cannot be said to be cruel and unusual under contemporary
standards are not unconstitutional.” Ia’. Some conditions may be “restrictive and even harsh,” but
unless they can be said to be cruel and unusual, they are no more than part of the sentence of im-
prisonment imposed for violating the law. Ia'.

Furthermore, while “ [ s ] orne conditions of confinement may establish an Eighth Amendment

violation ‘in combination’ when each would not do so alone,” such combined effects are permissible

10

“only when they have a mutually enforcing effect that produces the deprivation of a single, identifi-
able human need such as food, warmth, or exercise - for example, a low cell temperature at night
combined with a failure to issue blankets.” Wilson, 501 U.S. at 304. In other words, “[n]othing so
amorphous as ‘overall conditions’ can rise to the level of cruel and unusual punishment when no
specific deprivation of a single human need exists.” Ia’.

Additionally, the “Supreme Court has noted that ‘the length of confinement cannot be ig-
nored in deciding whether the confinement meets constitutional standards ’ ” Gates, 376 F.3d at 333
(quoting Hutto v. Finney, 437 U.S. 678, 686 (1978)). For example, a “filthy, overcrowded cell and
a diet of ‘ grue’ might be tolerable for a few days and intolerably cruel for weeks or months.” Hutto,
437 U.S. at 686-87. “Following this guidance, the circuit courts have uniformly held that certain
conditions are not cruel and unusual if the inmate is subjected to the condition for only a short
amount oftime.” Powers v. Clay, No. CA V-l 1-051, 2012 WL 6858233, at *7 (S.D. Tex. Nov. 21 ,
2012) (recommendation of Mag. J.), subsequently ajj"d, 560 F. App’x 290 (5th Cir. 2014) (per
curiam). Naturally, “there is no exact time calculation, and with certain conditions, or combinations
of conditions, the short duration of the exposure does not eliminate the violation.” Ia’. The duration
of exposure is simply one part of the equation which also requires the courts to consider the equally
important factor of “the degree of filth endured.” McBride v. Deer, 240 F.3d 1287, 1291 (10th Cir.
2001) (quoting Whitnack v. Douglas Cnty., 16 F.3d 954, 958 (8th Cir. 1994)). Stated differently,
“the length of time required before a constitutional violation is made out decreases as the level of
filthiness endured increases.” Ia’. (same)

Plaintiff` s allegations suggest deprivations of various human needs: warmth, sleep, water,

hygiene, and sanitation His warmth deprivation is allegedly caused by the combination of cold air

ll

 

blowing through a vent and lack of a blanket He alleges that these conditions led to sleep depriva-
tion. And while he does not allege sleep deprivation from the twenty-four hour lighting in his cells,
that is the only apparent suggested connection to any human need. The deprivation of water relates
to when prison officials turned off his water for two to three hours in response to a fellow inmate
flooding a nearby cell. His alleged hygiene deprivation is due to an inability to shower or brush his
teeth while in CDO and his sanitation claim is based upon alleged urine, feces, mace residue, and
wading through water.

Plaintiff`s alleged water deprivation fails to objectively state a sufficiently extreme depri-
vation His water was turned off for only two to three hours. He ate one meal without water while
speculating that he may have eaten a second without water. The duration of the water outage does
not support the speculation And even if it did, eating two meals without water does not objectively
demonstrate an extreme deprivation sufficient to state a claim under the Eighth Amendment.

Likewise, Plaintiff provides insufficient factual allegations to find an objectively extreme
deprivation of warmth. He alleges a lack of blanket for three days coupled with ventilation blowing
cold air for an unspecified duration While he states that he felt like he was freezing, he provides
no factual basis for finding that, during July in Texas, this was any more than discomfort resulting
from air conditioning ventilation and a lack of blanket for three days. While “[e]xtreme cell temp-
eratures . . . can violate the Eighth Amendment,” the objective component requires “‘ an unreasonable
risk of serious damage’ to a prisoner’s health.” Ball, 792 F.3d at 592 (quoting Helling, 509 U.S. at
35). When the temperature in a prisoner’s cell is merely “uncomfortable,” it does not violate the
Constitution Ia’. ; Wooa’s v. Edwards, 51 F.3d 577, 581 (5th Cir. 1995). Conclusory claims of ex-

treme temperature and issues with ventilation, “without more, fail to implicate a federal right.”

12

Walker v. Collier, No. 6:17-CV-166, 2019 WL 1421152, at *6 (E.D. Tex. Mar. 28, 2019). Vague
and conclusory allegations of exposure to cold temperatures fail “to state a claim of a sufficiently
serious deprivation that denied the minimal civilized measure of life's necessities.” Clark v. Gus-
man, No. CIV.A. 11-2673, 2012 WL 1825306, at *6 (E.D. La. Mar. 29, 2012) (recommendation of
Mag. J.) adopted by 2012 WL 1825302 (E.D. La. May 18, 2012). Based on Plaintiff s vague and
conclusory allegations regarding the alleged deprivation of warmth, the Court finds insufficient
factual allegations to support finding an objectively extreme deprivation

As alleged by Plaintiff, the cool temperatures would make it more difficult to sleep, but there
is no allegation that the ventilation was designed to deprive CDO occupants of sleep, Ventilation
is in place to provide warmth When needed, coolness when needed, and a flow of air through cells.
Likewise, twenty-four lighting is permissible to observe inmates that have threatened suicide thereby
resulting in their placement in segregation Under these circumstances, constant lighting appears
necessary to observe the inmates so that they do not harm themselves. Furthermore, a “policy of
constant illumination” may be “reasonably related to the legitimate penological interest of guard
security.” Chavarria v. Stacks, 102 F. App’x 433, 436 (5th Cir. 2004). Based on Plaintiff s allega-
tions, including the brief duration of the conditions leading to his alleged sleep deprivation (three
days without a blanket, a vent blowing cold air in his first cell placement, and continuous illumina-
tion in both cells for approximately five days), the Court finds no objectively extreme deprivation
that poses an unreasonable risk of serious injury to Plaintiffs health.

Based on his allegations, Plaintiff could not shower while in CDO. He was housed there for
four full days (July 15 , 16, 17, 18) plus the evening of July 14 and all but the evening of July 19,

“Courts have generally held that a temporary deprivation of the opportunity to shower does not vio-

13

 

late the Eighth Amendment.” Fernana’ez v. Armstrong, No. 3 :02-CV-2252-CFD, 2005 WL 733664,
at *6 (D. Conn Mar. 30, 2005) (listing cases involving deprivations from five days to two weeks).
The Fifth Circuit has specifically held that denying showers for a three-day period violates no consti-
tutional right. See Hainilton v. Lyons, 74 F.3d 99, 106 n.8 (5th Cir. 1996). As an objective matter,
“limiting inmates to weekly showers does not violate the Eighth Amendment.” Jaros v. Ill. Dep ’t
of Corr. , 684 F.3d 667, 671 (7th Cir. 2012). Furthermore, a need for showering can be greatly re-
duced or eliminated when an inmate can clean himself by using the sink in his cell. See Davenport
v. DeRobertis, 844 F.2d 1310, 1316 (7th Cir. 1988). On the facts alleged by Plaintiff, his denial of
showers does “not amount to a denial of life’s basic necessities,” and such claim is subject to dis-
missal. See Howara' v. Guterrez, No. CA C-11-125, 2011 WL 2223768, at *6 (S.D. Tex. June 7,
201 1); Fernana’ez, 2005 WL 733664, at *6 (granting summary judgment on a claim based on an ina-
bility to “shower for approximately five days”).

Plaintiff also claims that he could not brush his teeth while in CDO. The Court properly con-
siders this claim in combination with the deprivation of showers because they affect a single human
need ~ hygiene. Nevertheless, even when the Court considers the factual allegations jointly they fail
to state an objectively extreme deprivation The deprivation was relatively brief. Plaintiff had access
to a sink with water, except for a two to three hour period around lunch time on one day. Other
courts have found no objectively extreme deprivation based on brief inabilities to brush his teeth
coupled with an inability to shower. See Jora’an v. Peters, No. 95 C 4163, 2000 WL 149256, *4
(N.D. lll. Feb. 8, 2000) (holding that occasional inability to brush teeth is “not severe enough to rise
to the level of a constitutional violation” and recognizing other cases finding no objective extreme

deprivation); Young v. Scully, No. 91-C1V- 4332 (JSM), 1993 WL 88144, at *5 (S.D.N.Y. Mar. 22,

14

1993) (finding de minimis deprivations lasting “only for a period of several days” do not rise “to the
level of extreme deprivation); Lock v. Clark, No. S90-327 (RDP), 1992 WL 559660, at *9 (N.D. Ind.
Mar. 17, 1992) (holding that seven days without hygienic items or showers failed to satisfy objective
component). The Court finds no objectively extreme deprivation to Plaintiff’s health by his brief
inability to shower or brush his teeth while in CDO.

Similarly, the Court finds that Plaintiff s allegation regarding a need to walk through water
that rose to 1/4th inch for an unspecified amount of time does not objectively demonstrate any
extreme deprivation While water on the cell floor may relate to how sanitory a cell may be it is
sufficiently unrelated to the alleged feces, urine, and mace residue to be considered separately.
Plaintiff makes no allegation to find any mutually enforcing effect between the water on the floor
and the other alleged sanitation problems. And the water condition was eliminated - at the latest -
once Plaintiff was moved to the second cell within CDO. Plaintiff simply provides insufficient
factual allegations to find the water on the floor to be an obj ectively extreme deprivation

Regarding the other alleged sanitation problems, Plaintiff describes fairly disgusting and
specific conditions of his initial cell assignment but resorts to vague and non-specific allegations
about his second cell. Plaintiffs generic statement that the second cell “was also in a similar
deplorable condition,” Compl. at 11, simply fails to provide an adequate factual basis to find an
objectively extreme deprivation of sanitation Furthermore, even though Plaintiff does not allege
specifically how long he was housed in the first cell, the Court does not find that the alleged
sanitation conditions rise to the level of an objectively extreme deprivation even if he was housed
there for the full time that he was in CDO. Plaintiff makes no allegation that he asked for and was

refused cleaning products or a means to clean his cells. Even without cleaning products, the alleged

15

lima-bean-sized feces in the sink seems easily cleaned and disposed of in the toilet. When the Court
considers the relative brief exposure duration to the alleged sanitation problems and the level of
squalor alleged by Plaintiff it cannot find an objectively extreme deprivation to Plaintiff’ s health.
The conditions alleged by Plaintiff simply do not rise to a level needed for a constitutional violation

F or all of these reasons, Plaintiffs factual allegations fail to state an objectively extreme
deprivation of any of life’s basic necessities. Consequently, he has failed to state an Eighth Amend-
ment claim upon which relief can be granted. Because the Court has not found any objectively
extreme deprivation, there is no need to address the subjective component required for finding an
Eighth Amendment violation Courts may “appropriately dismiss claims for not involving a serious
deprivation” before “reaching the state-of-mind issue.” Wilson v. Seiter, 501 U.S. 294, 304 (1991).
Nevertheless, given his sparse alleged facts, the Court also considers the subjective component

2. Sub]`ective Component

Prison officials are deliberately indifferent only when they know of the substantial risk of
serious harm faced by the inmate and “disregards that risk by failing to take reasonable measures to
abate it.” Gobert v. Cala'well, 463 F.3d 339, 346 (5th Cir. 2006) (quoting Farmer v. Brennan, 511
U.S. 825, 834 (1994)). “Deliberate indifference is an extremely high standard to meet.” Sanchez
v, Young Cnty., 866 F.3d 274, 280 (5th Cir. 2017). Notably, a “long duration of a cruel prison
condition may make it easier to establish knowledge and hence some form of intent,” but the
duration of a given condition does not eliminate the intent requirement Wilson v. Seiter, 501 U.S.
294, 301 (1991).

“Deliberate indifference will often be a fact-laden question” which makes it difficult for the

courts “to draw bright lines in such an inquiry.” Doe v. Taylor Ina’ep. Sch. Dist., 15 F.3d 443, 457

16

(5th Cir. 1994). The wantonness of a prison official’s conduct does not depend “upon its effect upon
the prisoner.” Wilson, 501 U.S. at 303. Instead, “assuming the conduct is harmful enough to satisfy
the objective component of an Eighth Amendment claim, whether it can be characterized as ‘wanton’
depends upon the constraints facing the ojj‘icial.” Id. (citation omitted). ln cases alleging unconsti-
tutional prison conditions, the relevant “state of mind is one of ‘deliberate indifference’ to inmate
health or safety.” Farrner, 511 U.S. at 834 (quoting Wilson, 501 U.S. at 302-03); accord Ball v.
LeBlanc, 792 F.3d 584, 594 (5th Cir. 2015).

Courts look at the circumstances as a whole when considering whether a prison official
knows of a substantial risk of serious harm and responded with deliberate indifference As alleged
in this case, Plaintiff identifies three wardens and two other defendants who had knowledge of one
or more of the alleged deplorable conditions According to Plaintiff, Officer Verimantes knew of
his complaint regarding eating a meal without water and told him to use his spit. Given the limited
nature of Plaintiff’ s complaint to Officer Verimantes, the Court cannot find that he knew of a
substantial risk of serious harm to Plaintiff and responded with deliberate indifference A lack of
water with a meal or two poses no substantial risk of serious harm. While the officer certainly was
indifferent to the fact that Plaintiff had to eat a meal without water while the water was turned off
for two to three hours, this momentary indifference simply does not rise to the level sufficient to find
an Eighth Amendment violation

With respect to the three wardens named as defendants, Plaintiff infers knowledge of the
alleged deplorable conditions and deliberate indifference He infers the requisite knowledge by
Assistant Warden Cano based upon the August 23, 201 8 response given to the Step 1 grievance filed

on August 1, 2018. However, at the time of the grievance filing, Plaintiff had already been released

17

from the CDO on July 19, 2018, for transfer to a different facility and had in fact already returned
to the Robertson Unit. The information provided in the grievance provides no plausible basis for
an Eighth Amendment claim against any defendant.

Plaintiff infers that the other two wardens had the requisite knowledge based upon an
assumption that all three wardens communicate with each other regarding the conditions of the CDO
cells. This assumption provides no basis to find that any warden had knowledge of the alleged
conditions of the CDO cells and responded with deliberate indifference

While Plaintiff states that he had a conversation with Maj or Almanza that allegedly provided
the Maj or with direct knowledge of all of his factual allegations, he provides scant details of this
conversation Based upon the Major’s alleged sole response, i.e., his comment that there were
simply too many inmates in CDO to provide blankets for each one, it is clear that the Major knew
of the need for a blanket. But Plaintiff does not allege that he asked for cleaning supplies or that his
cell be cleaned. He does not allege that he informed the Maj or of his issues with the water, the vent,
or the lights. The Court finds Plaintiff’s allegations conclusory as to what the Major knew of the
alleged conditions of confinement in CDO. Conclusory allegations are insufficient to state a claim.

Furthermore, notwithstanding the failure to adequately allege knowledge on the Maj or’ s part,
Plaintiff’ s allegations also fall short with respect to the Maj or or any other defendant responding with
deliberate indifference Even if the Court assumes that Plaintiff’s allegations against the Major
suffice to adequately allege that Maj or Almanza knew of alleged deplorable conditions and that those
conditions qualify as a substantial risk of serious harm, Plaintiff s factual allegations fail to provide
a plausible basis for claiming that the Major was deliberately indifferent to Plaintiff’s complaints

regarding the conditions of this confinement His allegations simply fail to satisfy the extremely high

18

standard for deliberate indifference

lt is uncertain whether the conversation with the Maj or occurred while Plaintiff was housed
in his initial CDO cell assignment or whether it occurred before, during, or after the water issues.
ln any event, if the conversation occurred while Plaintiff was housed in his first CDO cell, he was
ultimately transferred to a different cell, and if the conversation occurred after that transfer, Plaintiff
was soon transferred to a different facility altogether. Furthermore, at some point following the
conversation, Plaintiff received a blanket. These actions do not exhibit deliberate indifference to a
substantial risk of serious harm.

Based on the allegations of this case, Plaintiff has not sufficiently alleged that any defendant
had the requisite knowledge of the alleged conditions of confinement and the Court cannot find on
the facts alleged that any defendant acted with deliberate indifference Without sufficient factual
allegations regarding the subjective component, Plaintiff"s Eighth Amendment claims fail to state
a claim upon which relief can be granted.

B. ADA and RA Claims

Based on the same facts as his Eighth Amendment claim, Plaintiff asserts ADA and RA
claims. While Plaintiff does not identify the specific provisions of these acts, it appears that he
alleges violations under Title ll of the ADA and section 504 of the Rehabilitation Act.

“The ADA ‘forbids discrimination against disabled individuals in maj or areas of public life,
among them employment (Title l of the Act), public services (Title ll), and public accommodation
(Title lll).”’ Jejjferson v. Loftin, No. 3:04-CV-1102, 2005 WL 4541891, at *6 (N.D. Tex. Mar. 16,
2005) (accepting recommendation of Mag. J.) (quoting PGA Tour, Inc. v. Martin, 532 U.S. 661 , 675

(2001)). ln pertinent part, Title ll provides that “no qualified individual with a disability shall, by

19

reason of such disability, be excluded from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42
U.S.C. § 12132. Similarly, as codified in 29 U.S.C. § 794(a), Section 504 of the Rehabilitation Act
provides in pertinent part that “[n]o otherwise qualified individual with a disability . . . shall, solely
by reason of her or his disability, be excluded from the participation in, or be denied the benefits of,
or be subjected to discrimination under any program or activity receiving Federal financial
assistance.” In general, Title 11 “tracks the language of Section 504” and, by enacting Title Il,
Congress intended to “extend the protections of the Rehabilitation Act to cover all programs of state
or local governments, regardless of the receipt of federal financial assistance and that it work in the
same manner as Section 504.” Hainze v. Richards, 207 F.3d 795, 799 (5th Cir. 2000) (citation and
internal quotation marks omitted). Furthermore, “[j]urisprudence interpreting either section is
applicable to both.” Id. Notably, the “RA incorporates the ADA definition of disability by refer-
ence” Ball v. LeBlanc, 792 F.3d 584, 596 n.10 (5th Cir. 2015) (citing 29 U.S.C. § 705(20)(B)).
Thus, if a prisoner is disabled under one statute, he or she is “disabled under both statutes.” Id.
“Title ll of the ADA unambiguously extends to state prison inmates.” See Pa. Dep ’t of
Corrs. v. Yeskey, 524 U.S. 206, 213 (1998). And while coverage under the RA is limited by the
requirement of federal financial assistance, the two provisions are essentially coextensive Neverthe-
less, neither provision provides for relief against any individual. See Coker v. Dallas Cnty. Jail, No.
3:05-CV-005-M-BH, 2009 WL 1953038,at * 16 n.11 (N.D. Tex. Feb. 25, 2009) (recommendation
of Mag. J. citing 42 U.S.C. § 12131), accepted as modified by 2009 WL 1953037 (N.D. Tex. July
6, 2009); Meredith v. Nowak, No. 06-2384, 2008 WL 4808905, at *4 (E.D. La. Oct. 31, 2008). They

only “provide for relief against public entities.” Coker, 2009 WL 1953038, at * 16 nl 1.

20

 

To state a claim under either Title 11 or Section 504, Plaintiff must allege that he “(1) was
a qualified individual with a disability, and (2) was excluded from participation in or denied the
benefits of the services, programs, or activities of the [prison], or was otherwise subjected to
discrimination, (3) because of his disability.” Wright v. Tex. Dep ’t of Crim. J. , No. 7:13-CV-01 16-0,
2013 WL 6578994, at *2 (N.D. Tex, Dec. 16, 2013). Plaintiff has not alleged that he is a qualified
individual with a disability, and even if the Court were to assume he satisfies that first element, his
ADA and RA claims fail because he not alleged any exclusion or discrimination because of his
disability, When a plaintiff “has failed to allege that he was discriminated against on the basis of dis-
ability in a major area of public life,” he fails to state a plausible claim upon which relief can be
granted under the ADA. Je]ferson, 2005 WL 4541891, at *6. The same reasoning applies when the
plaintiff asserts claims under the RA.

III. LEAVE TO AMEND

ln general, courts should provide pro se litigants an opportunity to amend before dismissing
a complaint. See Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir. 2009). Leave to amend is not re-
quired, however, when plaintiffs have already pled their “best case.” Id. Whether to grant leave to
amend is within the Court’s sound discretion U.S. ex rel. Willard v. Humana Health Plan of Tex.
Inc., 336 F.3d 375, 3 87 (5thCir. 2003). ln this instance, the Court provided Plaintiff an opportunity
to factually support his claims through his answers to the court questionnaire Contemporaneously
with this Memorandum Opinion and Order, it has also permitted Plaintiff to modify his requested
relief. Accordingly, the Court finds that Plaintiff has pled his best case and that there is no basis to

permit any further amendment

21

IV. CONCLUSION
After considering Plaintiff’ s complaint, his answers to the Court’s questionnaire other
relevant filings, and the applicable law, the Court DISMISSES this action pursuant to 28 U.S.C. §§
1915(e)(2)(B) and 1915A for Plaintiff s failure to state a claim upon which relief may be granted.

This dismissal will count as a “strike” or “prior occasion” within the meaning of 28 U.S.C. §

1915(§;).3

IT IS SO ORDERED this / day of May, 2019.

///W’W

E. scc')TT FRosT
UNITED sTATEs MAGISTRATE JUI)GE

 

3Section 1915(g) is often referred to as the “three-strikes” provision and provides:

ln no event shall a prisoner bring a civil action or appeal a judgment in a civil action
or proceeding under this section, if the prisoner has, on 3 or more prior occasions,
while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that was dismissed on the grounds that it is frivolous, malicious,
or fails to state a claim upon which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.

22

